DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4 and 8-17) in the reply filed on 12/22/2021 is acknowledged.  The traversal is on the ground(s) that without prejudice to Applicant’s rights with respect to Group II (claims 5-7) and Group III (claims 18-20), including the right of rejoinder and the right to file divisional application(s) thereon.  The examiner acknowledges that the applicant has the right to file divisional applications for non-elected Groups.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims fail to recite the weight bases of the components. Are the components based on the total weight or each other? Clarification is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (U.S. Publication No. 2013/0317141, hereinafter CHENG) in view of SINGH et al. (U.S. Publication No. 2005/0009968, hereinafter SINGH) in further view of CHEN et al. (U.S. Publication No. 2007/0191518, hereinafter, CHEN). 
Regarding claim 1, CHENG teaches a flame retardant polycarbonate composition comprising 10 to 90 weight percent of a polycarbonate composition, a fibrous reinforcing filler and a flame retardant composition that comprises a phosphazene compound and a minimal filler synergist (Abstract). The reinforcing filler includes glass fiber in the amount of 5 to 60 weight percent [0006 and 0078].  The glass fibers may be manufactured from “E-glass,” “A-glass,”  “C-glass,” “D-glass,” and etc. [0079]. The amount of phosphazene compound (flame retardant) in an amount of 1 to 20 wt% [0097]. The composition further comprises other additives including thermal stabilizers, free-radical quenching agents, and etc. [0102]. In Table 1, the glass fiber is non-binding glass, phenoxyphosphazene (flame retardant), and phosphite stabilizer [0121]. In Table 4, the amount of stabilizer used is 1.9 wt% [0127]. The flame-retardant polycarbonate composition is used to prepare molded articles such as durable articles, electrical and electronic components, automotive parts, and the like [0109]. 
However, CHENG does not explicitly teach the stabilizer component comprises butyl tosylate. 
In the same field of endeavor of fire-retarded polycarbonate compositions, SINGH teaches the composition comprises acidic quencher including alkyl tosylates, for example n-butyl tosylate, in the range of 1 to 10 ppm [0014-0017] (when converted is 0.0001 wt% to 0.001 wt%). It is believed that pockets of residual base are sufficient to provide the observed increase in solubility, while at the same time not contributing to degradation which is observed in unquenched or insufficiently quenched materials [0016]. 
Given CHENG teaches the polycarbonate composition further comprises quenching agents [0102], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the quencher (butyl tosylate) of SINGH with the polycarbonate composition of CHENG for the benefit of providing increase solubility while at the same time not contributing to degradation as taught by SINGH. 
With regard to the claim limitations, “from about 0.001 to about 5 wt% of a stabilizer additive component,” CHENG teaches 1.9 wt% of stabilizer and SINGH teaches 0.0001-0.001 wt% of n-butyl tosylate which is within the claimed range. 
With regard to the claim limitations, “wherein a molded sample formed from the composition exhibits a multi-axial impact (MAI) rating energy at max force of greater than about 600 Joules when tested in accordance with ISO6603 standard and wherein a molded sample of the composition achieves a V1 rating a thickness of about 0.8 millimeter and a flame out time of less than about 60 seconds when tested in accordance with UL 94,” given the combination of CHENG and SINGH teaches the present invention, the position is taken that the combined disclosures would intrinsically possess the claimed properties. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 2, CHENG teaches the polycarbonate composition comprises thermal stabilizer such as phosphite stabilizer (Table 1, [0121]). 
Regarding claims 8 and 9, CHENG teaches the polycarbonate composition further comprises additives such as dyes, colorants, flow modifiers, anti-oxidants, mold release agents, impact modifiers, and etc. [0086 and 0102]. 
Regarding claim 14, CHENG teaches the polycarbonate composition comprises polycarbonate derived from bisphenol A [0004 and 0026].
Regarding claims 15 and 16, CHENG teaches the polycarbonate having an average molecular weight of 15,000 to 28,000 Daltons [0037] (1 Da = 1 g/mol). In Table 1, the PC3 has an Mw of 21,500 [0121]. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (U.S. Publication No. 2013/0317141, hereinafter CHENG) in view of SINGH et al. (U.S. Publication No. 2005/0009968, hereinafter SINGH) in further view of CHEN et al. (U.S. Publication No. 2007/0191518, hereinafter, CHEN) as evidenced by PEARSON et al. (U.S. Publication No. 2004/0180996, PEARSON). 
Regarding claim 3, the combined disclosures of CHENG, SINGH, and CHEN substantially teaches the present invention, see paragraphs above. More specifically, CHENG teaches polycarbonate compositions comprising phosphite stabilizer (Table 1; [0121]). As evidenced by PEARSON, “phosphite stabilizers” includes Irgafos 168 [0061] which reads on tris(di-t-butylphenylphosphite). 
Allowable Subject Matter
Claims 4, 10-13 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763